Citation Nr: 0901790	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  95-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to service connection for a hearing loss 
disability of the right ear.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1971 to February 
1972 and from February 1976 to November 1977.  

Previously, in November 1978, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California 
denied service connection for right ear hearing loss on the 
basis that the disorder preexisted the veteran's active duty 
and was not aggravated beyond its natural progression 
therein.  In addition, the RO denied service connection for 
residuals of a head injury in part because there was no 
present disability.  As the veteran did not initiate an 
appeal of the denial, the decision became final.  Evidence 
received during the current appeal includes an April 2004 
private audiological evaluation report which contains 
findings of right ear deafness and a notation that the 
veteran had a "head injury [in] Vietnam."  Also, recent 
medical reports reflect treatment for headaches.  The Board 
finds this additional evidence to be new and material 
sufficient to reopen the previously denied claims for service 
connection for right ear hearing loss and residuals of a head 
injury.  In the current decision, therefore, the Board will 
consider the de novo claims for service connection for right 
ear hearing loss and residuals of a head injury.  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
by the RO in Denver, Colorado.  On several occasions during 
the current appeal, the Board remanded the veteran's claims 
for due process requirements and further evidentiary 
development.  

Due to the location of the veteran's residence, the 
jurisdiction of his appeal was transferred to the RO in 
Muskogee, Oklahoma.  

In October 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO in Muskogee.  A 
copy of the hearing transcript is of record and has been 
reviewed.  

At the October 2007 hearing, the veteran conceded that 
physicians have told him that his blurred vision is a 
manifestation of his diabetes (a disability for which he is 
already service-connected).  Indeed, review of the claims 
folder indicates that service connection is in effect for 
diabetes mellitus, type II (20%, from December 1993).  The 
matter of entitlement to an increased rating for the 
service-connected diabetes mellitus is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  As right ear hearing loss was noted on the enlistment 
examination, the presumption of soundness does not attach.  

2.  Competent medical evidence clearly and unmistakably shows 
that the veteran's pre-existing right ear hearing loss 
disability was not aggravated by his period of active 
service.  

3.  The veteran does not chronic residuals of an in-service 
head injury.  


CONCLUSIONS OF LAW

1.  A hearing loss disability of the right ear was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2008).  

2.  Residuals of a head injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided prior to the 
enactment of the current § 5103(a) requirements in 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, the RO did not err in not providing such notice.  
Rather, the veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  Here, the VCAA duty to notify was satisfied by 
way of a letter sent to the veteran in November 2001 that 
fully addressed all notice elements.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  VA 
subsequently re-adjudicated the claims.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2008, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, the 
veteran submitted additional treatment records, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge 
in October 2007.  Next, specific VA medical opinions 
pertinent to the issues on appeal were obtained in July 1978, 
July 2003, and May 2008.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

In addition, service connection for certain diseases, such as 
organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2008).  

Right Ear Hearing Loss Disability

The veteran seeks service connection for a right ear hearing 
loss disability.  Specifically, at his October 2007 Travel 
Board hearing, he indicated that his hearing loss stems from 
acoustic trauma suffered in service while serving with a tank 
unit as a gunner, despite the fact that his military 
occupational specialty was truck driver and chaparral 
crewman. 

A veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. 38 C.F.R. § 3.304(b) (2008).  

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as 
revised pursuant to 70 Fed. Reg. 23,029 (May 4, 2005)), in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
also Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).  

VA may establish a lack of aggravation with a showing that 
there was no increase in disability during service or that 
any "increase in disability [was] due to the natural 
progress" of the preexisting condition.  38 U.S.C. § 1153.  
See also Wagner v. Principi, 370 F.3d 1089 (2004).  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  

In precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), VA's 
General Counsel Section held that 3.306(b) properly 
implements 38 U.S.C. § 1153, which provides that a 
pre-existing injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  However, the requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  38 U.S.C. § 1111, as in this case, requires VA to 
bear the burden of showing the absence of aggravation.  

According to service treatment records in the present case-
and specifically at the January 1971 enlistment examination, 
the veteran reported experiencing hearing loss in his right 
ear.  Indeed, this evaluation demonstrated severe to profound 
hearing loss in his right ear.  (At an audiological 
evaluation completed several weeks later in the same month, 
the veteran maintained that a childhood bout with chickenpox 
caused him to lose hearing in his right ear at age five.)  
Based on this evidence, the Board finds that the presumption 
of soundness does not attach to the veteran.  

Now, a determination must be made as to whether the pre-
existing right ear hearing loss disability was aggravated by 
the veteran's service.  In this regard, the Board notes that 
subsequent service treatment records confirm that the veteran 
was totally deaf in his right ear during his period of active 
duty.  His discharge physical did not note any significant 
audiological changes.  

Post-service medical records also indicate a loss of hearing 
in the right ear.  The veteran began to wear hearing aids in 
the late 1990s.  An April 2004 private audiological test 
suggested that a head injury in Vietnam caused the right ear 
hearing loss.  

However, the veteran was also afforded two VA audiological 
examinations in which the examiners opined that his right ear 
hearing loss preexisted service and was not aggravated by 
service.  An examiner in January 2003 opined that it was less 
likely than not that his military service aggravated his 
preexisting right ear hearing loss because there were no 
significant changes noted in his discharge physical.  
Similarly, an examiner in May 2008 opined that it was less 
likely than not that his military experience contributed to 
or caused the loss of hearing in the right ear because 
subsequent service physical showed no significant threshold 
shifts or changes in hearing sensitivity.  

In assigning high probative value to the opinions of the 
January 2003 and May 2008 examiners, the Board notes that the 
examiners had the claims file for review, specifically 
discussed the findings in the claims file, obtained a 
reported history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiners 
were not fully aware of the veteran's past medical history or 
that the examiners misstated any relevant fact.  Most 
importantly, the January 2003 and May 2008 VA examiners 
supported their opinions with evidence in the veteran's 
service records, whereas the April 2004 private opinion did 
not.  As discussed in more detail below, the veteran's 
service treatment records do not reveal evidence of in-
service head trauma.  Therefore, the Board finds the VA 
examiners' opinions to be of far greater probative value.  

The Board has considered the veteran's assertions regarding 
the etiology of his right ear hearing loss and the continuity 
of his symptomatology.  Indeed, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The lay statements regarding the onset of the veteran's 
hearing loss in active military duty, however, are 
inconsistent with the other evidence of record.  The Board 
has weighed the veteran's statements as to the continuity of 
his auditory symptomatology against the documentation of 
right ear hearing loss which preexisted service and finds 
that his recollections as to such symptoms experienced in the 
distant past, made in connection with a claim for benefits, 
to be less probative.  Therefore, the Board finds that onset 
of right ear hearing loss in service has not been 
established, either through competent evidence or through lay 
statements.  

Service treatments records indicate that the veteran suffered 
from right ear hearing loss prior to his period of active 
duty service.  These records, along with post-service medical 
opinions, also show, by clear and unmistakable evidence, that 
the veteran's pre-existing right ear hearing loss was not 
aggravated by his period of active service.  

As such, the preponderance of the evidence is against the 
claim for service connection for a right ear hearing loss 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
this service connection claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Residuals of a Head Injury

The veteran also seeks service connection for residuals of a 
head injury, to include headaches and blurred vision.  He 
claims that he sustained a head injury in December 1971, 
although he can not recall the specifics of the injury.  At 
his October 2007 Travel Board hearing, he testified that he 
woke up in Japan with his arm casted and his head bandaged, 
where he was informed that he had been unconscious for two 
weeks after being shot in the head in Vietnam.  In other 
documents within the claims file, such as the July 2003 VA 
neurological examination report, the veteran reported his 
head injury as a skull fracture caused by his tank exploding.  

He further testified that he currently experiences blurry 
vision and headaches precipitated by stress approximately 3 
to 5 times per week.  However, he conceded that his 
physicians have informed him that his blurred vision is a 
manifestation of his diabetes, for which he is already 
service connected, rather than as a result of head trauma.

Service treatment records do not reveal any documentation of 
the claimed in-service head injury.  At the time of his first 
discharge in February 1972, only two months following the 
date of the alleged injury, the veteran indicated that he did 
not suffer from headaches, eye trauma, or dizziness on his 
Report of Medical History.  Similarly, his Report of Medical 
Examination indicated that his head, face, and visual acuity 
were within normal limits.  Furthermore, his September 1977 
Report of Medical Examination at separation also indicated 
that his head, face, and visual acuity were within normal 
limits.  However, in a September 1977 statement prior to his 
separation from service, he indicated that he did not receive 
medical benefits after being shot in the head in Vietnam in 
December 1971.  Specific residuals of a head injury were not 
noted in this statement.  

Post-service medical evidence does not reveal any indication 
of vision problems until many years after separation from 
service.  In an October 2007 VA optometry note, the veteran 
was found to have 20/20 visual acuity in his right and left 
eyes.  He was diagnosed as having diabetes with moderate 
retinopathy.  Any additional vision loss was deemed to be age 
related.  

The veteran was afforded a VA neuropsychiatric examination in 
July 1978, complaining of intermittent headaches.  The 
examiner diagnosed the veteran with "status following 
gunshot wound to the head."  However, the Board notes that 
this examiner relied on a VA Form 2507 as the only evidence 
of an in-service head injury.  Similarly, the report of a 
July 2003 VA neurological examination diagnosed the veteran 
with "residual, mixed type of headache from war injury, 
including migraine."  

Significantly, these opinions are not corroborated by the 
evidence of record, as there is no evidence of a head injury 
or chronic residuals of a head injury in the service 
treatment records.  (The veteran's in-service September 1977 
notation that he was shot in the head in Vietnam in December 
1971 and did not receive medical care for the injury is 
inconsistent with the subsequent service medical records 
which provide no evidence of any residuals from this 
purported injury.)  Therefore, the Board affords very little 
probative value to the opinions of the July 1978 and July 
2003 VA examiners.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  

The Board has considered the veteran's assertions regarding 
the continuity of his head injury residuals since his active 
military duty.  Indeed, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The lay statements regarding the continuity of the veteran's 
residuals since active military duty, however, are 
inconsistent with the other evidence of record.  Service 
treatment records do not reveal evidence of the alleged 
December 1971 head injury, nor do subsequent service 
treatment records reveal chronic residuals of a head injury.  

The Board has weighed the veteran's statements as to the 
continuity of his claimed head injury residuals against the 
lack of any evidence of a head injury or chronic residuals of 
a head injury in service and finds that his recollections as 
to such symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, the Board finds that continuity of head injury 
residuals has not been established, either through competent 
evidence or through lay statements.  

As such, the preponderance of the evidence is against the 
claim for service connection for residuals of the head 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The benefit-of-the-doubt rule does not apply, and this 
service connection claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a hearing loss disability of the right 
ear is denied.  



(CONTINUED ON NEXT PAGE)
Service connection for residuals of a head injury is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


